         Case 3:19-cv-01671-MEM Document 26 Filed 10/23/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

TRACY CORMIER,                            :

                   Plaintiff              :   CIVIL ACTION NO. 3:19-1671

           v.                             :        (JUDGE MANNION)

CRESTWOOD SCHOOL DISTRICT                 :
and JOSEPH GORHAM,
                                          :
                   Defendants

                                    ORDER
       AND NOW, in accordance with the court’s memorandum issued this

same day, IT IS HEREBY ORDERED THAT:

           (1) Cormier’s motion to strike, (Doc. 11), is DENIED;

           (2) Defendants’ motion to dismiss Count 3 of the Complaint,

                (Doc. 8), is GRANTED, and Count 3 of the Complaint,

                (Doc. 1), is DISMISSED WITH PREJUDICE.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: October 23, 2020
19-1671-01-ORDER
